Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21178 Name of Fund: BlackRock Insured Municipal Income Trust (BYM) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Insured Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Alabama - 0.6% Jefferson County, Alabama, Limited Obligation School Warrants, Series A, 4.75%, 1/01/25 $ $ Arizona - 0.8% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 California - 35.9% Arcadia, California, Unified School District, GO (Election of 2006), CABS, Series A, 4.96%, 8/01/39 (a)(b) California Infrastructure and Economic Development Bank, First Lien Revenue Bonds (Bay Area Toll Bridges Retrofit), Series A, 5%, 1/01/28 (c)(d) California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.375%, 5/01/12 (d) Coast Community College District, California, GO, Refunding (Election of 2002), Series C, 5.504%, 8/01/31 (a)(e) Coast Community College District, California, GO, Refunding (Election of 2002), Series C, 5.39%, 8/01/36 (a)(b) Fresno, California, Unified School District, GO (Election of 2001), Series E, 5%, 8/01/30 (a) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (d) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75%, 6/01/13 (d) Los Angeles, California, Municipal Improvement Corporation, Lease Revenue Bonds, Series B1, 4.75%, 8/01/37 (f)(g) Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Series B-1, 5%, 10/01/33 (f)(g) Monterey Peninsula Community College District, California, GO, CABS, Series C, 5.15%, 8/01/31 (a)(b) Monterey Peninsula Community College District, California, GO, CABS, Series C, 5.16%, 8/01/32 (a)(b) Orange County, California, Sanitation District, COP, Series B, 5%, 2/01/31 (a) Sacramento, California, Unified School District, GO (Election of 2002), 5%, 7/01/30 (g) San Francisco, California, City and County Public Utilities Commission, Water Revenue Refunding Bonds, Series A, 5%, 11/01/31 (a) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority CABS Capital Appreciation Bonds PCR Pollution Control Revenue Bonds COP Certificates of Participation VRDN Variable Rate Demand Notes GO General Obligation Bonds 1 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.45%, 1/15/31 (b)(g) $ $ San Jose, California, Unified School District, Santa Clara County, GO (Election of 2002), Series B, 5%, 8/01/29 (f)(g) District of Columbia - District of Columbia Tobacco Settlement Financing Corporation, Asset- 2.5% Backed Revenue Refunding Bonds, 6.75%, 5/15/40 Florida - 12.5% Broward County, Florida, School Board, COP, Series A, 5.25%, 7/01/33 (a) Duval County, Florida, School Board, COP (Master Lease Program), 5%, 7/01/33 (a) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 3, 5.45%, 7/01/33 (h)(i)(j) Florida State Department of Environmental Protection, Preservation Revenue Bonds, Series B, 5%, 7/01/27 (g) Jacksonville, Florida, Health Facilities Authority, Hospital Revenue Bonds (Baptist Medical Center Project), 5%, 8/15/37 (a) Miami-Dade County, Florida, Aviation Revenue Bonds (Miami International Airport), Series B, 5%, 10/01/37 (f)(g) Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5.25%, 5/01/31 (k) Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5%, 5/01/33 (k) Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub-Series A, 5.25%, 10/01/38 (b)(g) Miami, Florida, Special Obligation Revenue Bonds (Street and Sidewalk Improvement Program), 5%, 1/01/37 (g) Georgia - 3.2% Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/34 (a) Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/37 (a) Illinois - 4.4% Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series A, 5%, 1/01/38 (k) Chicago, Illinois, Special Transportation Revenue Bonds, 5.25%, 1/01/27 (c)(d) Illinois Municipal Electric Agency, Power Supply Revenue Bonds, Series A, 5.25%, 2/01/27 (f)(g) Louisiana - 4.0% Louisiana State Gas and Fuels Tax Revenue Bonds, Series A, 5%, 5/01/35 (f)(g) Louisiana State Gas and Fuels Tax Revenue Bonds, Series A, 4.75%, 5/01/39 (a) 2 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Michigan - 6.1% Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Bonds, Series A, 5.50%, 7/01/36 (f)(l) $ $ Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Bonds, Series B, 5%, 7/01/33 (f)(g) Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Bonds, Series B, 5%, 7/01/36 (f)(g) Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Refunding Bonds, Series E, 5.75%, 7/01/31 (f)(l) Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien, Series A, 5%, 7/01/30 (f)(g) Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien, Series A, 5%, 7/01/34 (g) Nevada - 7.5% Reno, Nevada, Sales and Room Tax Revenue Refunding Bonds (ReTrac-Reno Transportation Rail Access Corridor Project), Senior Lien, 5.125%, 6/01/12 (c)(d) Truckee Meadows, Nevada, Water Authority, Water Revenue Bonds, Series A, 5%, 7/01/11 (a)(d) Truckee Meadows, Nevada, Water Authority, Water Revenue Bonds, Series A, 5.125%, 7/01/11 (a)(d) New York - 3.7% Metropolitan Transportation Authority, New York, Revenue Bonds, Series A, 5%, 11/15/31 (a) New York City, New York, GO, VRDN, Sub-Series A-6, 1.50%, 11/01/26 (a) (m)(n) New York State Dormitory Authority, State Personal Income Tax Revenue Bonds (Education), Series B, 5.75%, 3/15/36 Pennsylvania - 1.8% Philadelphia, Pennsylvania, Gas Works Revenue Bonds, 3rd Series, 5.125%, 8/01/11 (a)(d) South Carolina - 5.9% South Carolina State Public Service Authority, Revenue Refunding Bonds, Series A, 5.50%, 1/01/38 South Carolina Transportation Infrastructure Bank Revenue Bonds, Junior Lien, Series B, 5.125%, 10/01/11 (c)(d) South Carolina Transportation Infrastructure Bank Revenue Bonds, Series A, 5%, 10/01/33 (c) Tennessee - 5.9% Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.84%, 1/01/22 (a)(b) Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.88%, 1/01/23 (a)(b) Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.90%, 1/01/24 (a)(b) 3 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.91%, 1/01/25 (a)(b) $ $ Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.93%, 1/01/26 (a)(b) Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.07%, 1/01/41 (b) Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series A, 5.25%, 9/01/26 Texas - 31.3% Coppell, Texas, Independent School District, GO, Refunding, 5.64%, 8/15/30 (b) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Junior Lien, Series H, 5.811%, 11/15/38 (b)(g) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Junior Lien, Series H, 5.826%, 11/15/39 (b)(g) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Third Lien, Series A-3, 5.98%, 11/15/38 (b)(g) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Third Lien, Series A-3, 5.99%, 11/15/39 (b)(g) Harris County, Texas, GO, Refunding, 5.49%, 8/15/25 (b)(g) Harris County, Texas, GO, Refunding, 5.20%, 8/15/28 (b)(g) Harris County, Texas, Toll Road Revenue Refunding Bonds, Senior Lien, 5%, 8/15/30 (a) Houston, Texas, Combined Utility System, First Lien Revenue Refunding Bonds, 5%, 11/15/35 (a) Lewisville, Texas, Independent School District, Capital Appreciation and School Building, GO, Refunding, 4.67%, 8/15/24 (b)(f)(g) Mansfield, Texas, Independent School District, GO, 5%, 2/15/33 North Texas Tollway Authority, System Revenue Refunding Bonds, CABS, First Tier, 5.30%, 1/01/29 (b)(k) North Texas Tollway Authority, System Revenue Refunding Bonds, CABS, First Tier, 5.42%, 1/01/30 (b)(k) North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, 5.75%, 1/01/40 (g) North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, Series A, 6%, 1/01/25 San Antonio, Texas, Water System Revenue Refunding Bonds, 5.125%, 5/15/29 (f)(g) San Antonio, Texas, Water System Revenue Refunding Bonds, 5.125%, 5/15/34 (f)(g) Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier, Series A, 5%, 8/15/42 (c) 4 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Virginia - 0.2% Chesterfield County, Virginia, IDA, PCR (Virginia Electric and Power Company), Series A, 5.875%, 6/01/17 $ $ Washington - 10.2% Central Washington University, System Revenue Bonds, 5%, 5/01/34 (f)(g) Chelan County, Washington, Public Utility District Number 001, Consolidated Revenue Bonds (Chelan Hydro System), AMT, Series C, 5.125%, 7/01/33 (c) King County, Washington, Sewer Revenue Refunding Bonds, 5%, 1/01/36 (a) Port of Seattle, Washington, Revenue Bonds, Series A, 5%, 4/01/31 (f)(g) Washington State, GO, Series 02-A, 5%, 7/01/25 (a) Washington State Health Care Facilities Authority Revenue Bonds (MultiCare Health System), Series C, 5.50%, 8/15/43 (k) Washington State Health Care Facilities Authority, Revenue Refunding Bonds (MultiCare Health System), Series A, 5.50%, 8/15/38 (a) Total Municipal Bonds - 136.5% Municipal Bonds Transferred to Tender Option Bond Trusts (o) California - 4.1% San Diego County, California, Water Authority, Water Revenue Refunding Bonds, COP, Series A, 5%, 5/01/33 (a) University of California Revenue Bonds, Series C, 4.75%, 5/15/37 (g) Illinois - 7.3% Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds (McCormick Place Expansion), Series A, 5%, 12/15/28 (g) Massachusetts - 4.0% Massachusetts State School Building Authority, Dedicated Sales Tax Revenue Bonds, Series A, 5%, 8/15/30 (a) New York - 3.5% Erie County, New York, IDA, School Facility Revenue Bonds (City of Buffalo Project), Series A, 5.75%, 5/01/28 (a) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Revenue Bonds, Series A, 5%, 11/15/31 (g) Texas - 3.0% Northside, Texas, Independent School District, GO, 5.125%, 6/15/29 Utah - 1.5% Utah Transit Authority, Sales Tax Revenue Bonds, Series A, 5%, 6/15/36 (a) Washington - 1.0% Central Puget Sound Regional Transportation Authority, Washington, Sales and Use Tax Revenue Bonds, Series A, 5%, 11/01/32 (a) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 24.4% Total Long-Term Investments (Cost - $547,903,920) - 160.9% 5 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Short-Term Securities Shares Value Merrill Lynch Institutional Tax-Exempt Fund, 1.63% (p)(q) $ Total Short-Term Securities (Cost - $4,700,000) - 1.5% Total Investments (Cost - $552,603,920*) - 162.4% Other Assets Less Liabilities - 1.6% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (15.1)% ) Preferred Shares, at Redemption Value - (48.9)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) FSA Insured. (b) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (c) AMBAC Insured. (d) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (e) Represents a step bond. Rate shown is as of report date. (f) FGIC Insured. (g) MBIA Insured. (h) FNMA Collateralized. (i) FHLMC Collateralized. (j) GNMA Collateralized. (k) Assured Guaranty Insured. (l) BHAC Insured. (m) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (n) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (o) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (p) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund $ (q) Represents the current yield as of report date. 6 BlackRock Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited)  Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 7 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Insured Municipal Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Insured Municipal Income Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Insured Municipal Income Trust Date: January 20, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Insured Municipal Income Trust Date: January 20, 2009
